                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


 CHAZ O. GULLEY,                             :
      Plaintiff,                             : No. 3:18-cv-858 (SRU)
                                             :
        v.                                   :
                                             :
 WARDEN WILLIAM MULLIGAN, et                 :
 al.,                                        :
      Defendants.

                   RULING ON MOTION FOR INJUNCTIVE RELIEF

       I.      Introduction

       On May 22, 2018, Chaz O. Gulley, an inmate in the custody of the Connecticut

Department of Correction (“DOC”) currently confined at Corrigan-Radgowski Correctional

Center, brought this civil rights complaint under 42 U.S.C. § 1983 against Warden William

Mulligan, District Administrator Angel Quiros, Deputy Warden Guadarrama, Correction Officer

Cashman, Correction Officer Rodriguez, and Correction Officer Gonzalez. See Compl., Doc.

No. 1. Gulley’s complaint alleged claims for excessive force and deliberate indifference to his

safety pursuant to the Eighth Amendment and state law claims of assault and battery.

       In an initial review order dated September 20, 2018, I permitted Gulley’s Eighth

Amendment claims for excessive force and state law claims for assault and battery to proceed

against Cashman, Rodriguez, and Gonzalez in their individual capacities for damages. See

Initial Review Order, Doc. No. 10, at 8. I dismissed Gulley’s Eighth Amendment claim for

deliberate indifference to his safety against Mulligan, Guadarrama, and Quiros. See id.

       On February 13, 2020, Gulley filed a motion for a preliminary injunction or a temporary

restraining order, which I construe as seeking an order instructing the DOC to place Gulley in
less restrictive housing. See Mot. for Prelim. Inj., Doc. No. 35. For the following reasons,

Gulley’s motion for a preliminary injunction or a temporary restraining order is denied without

prejudice.

       II.     Standard of Review

       “The standard[s] for granting a temporary restraining order and a preliminary injunction .

. . are identical.” Stoneway Capital Corp. v. Siemens Energy Inc., 2020 WL 764457, at *1

(S.D.N.Y. Feb. 14, 2020) (internal citations and quotation marks omitted). “The District Court

may grant a preliminary injunction if the moving party establishes ‘(a) irreparable harm and (b)

either (1) likelihood of success on the merits or (2) sufficiently serious questions going to the

merits to make them a fair ground for litigation and a balance of hardships tipping decidedly

toward the party requesting the preliminary relief.’” Christian Louboutin S.A. v. Yves Saint

Laurent Am. Holdings, Inc., 696 F.3d 206, 215 (2d Cir. 2012) (quoting UBS Fin. Servs., Inc. v.

W. Va. Univ. Hosps., Inc., 660 F.3d 643, 648 (2d Cir. 2011)). The Second Circuit has cautioned

that preliminary injunctive relief “is an extraordinary and drastic remedy, one that should not be

granted unless the movant, by a clear showing, carries the burden of persuasion.” Moore v.

Consolidated Edison Co. of New York, Inc., 409 F.3d 506, 510 (2d Cir. 2005) (internal citation

and quotation marks omitted).

       If the movant seeks a “mandatory preliminary injunction that alters the status quo by

commanding some positive act,” rather than a “prohibitory injunction seeking only to maintain

the status quo,” the movant must meet an even higher burden. Cacchillo v. Insmed, Inc., 638

F.3d 401 406 (2d Cir. 2011) (internal quotation marks and citation omitted). Such a mandatory

injunction “should issue only upon a clear showing that the moving party is entitled to the relief

                                                  2
requested, or where extreme or very serious damage will result from a denial of preliminary

relief.” Id. A party seeking a mandatory injunction must make a substantial showing of a

likelihood of success on the merits. See Jolly v. Coughlin, 76 F.3d 468, 473 (2d Cir. 1996).

       “In the prison context, a request for injunctive relief must always be viewed with great

caution so as not to immerse the federal judiciary in the management of state prisons.” Fisher v.

Goord, 981 F. Supp. 140, 167 (W.D.N.Y. 1997) (citing Farmer v. Brennan, 511 U.S. 825, 846–

47 (1994)). Federal courts can order prospective relief “in any civil action with respect to prison

conditions,” provided it “extend[s] no further than necessary to correct the violation of the

Federal right of a particular plaintiff or plaintiffs.” 18 U.S.C. § 3626(a). When awarding

injunctive relief, a court must make sure that such relief is narrowly tailored to the scope of the

violation and extends no further than necessary to remedy the violation. Brown v. Plata, 563

U.S. 493, 531 (2011). Thus, a court should reject “remedial orders that unnecessarily reach out

to improve prison conditions other than those that violate the Constitution.” Id. (citing Lewis v.

Casey, 518 U.S. 343, 357 (1996)).

       III.    Discussion

       I will deny Gulley’s request for injunctive relief because the remedy he seeks is not

closely related to the constitutional violation he asserts in this case. Gulley’s complaint alleges

that certain defendants here used excessive force against Gulley on November 8, 2017. See

Initial Review Order, Doc. No. 10, at 3. But Gulley’s request for injunctive relief seeks an order

instructing the DOC to place Gulley in less restrictive housing. See Mot. for Prelim. Inj., Doc.

No. 35. The two are not clearly related.



                                                  3
       Moreover, the DOC Commissioner ordinarily has discretion to determine the appropriate

housing and classification for an inmate. See McKinnon v. Chapdelaine, 2013 WL 951324, at *1

(Conn. Super. Ct. Feb. 13, 2013); see also Conn. Gen. Stat. § 18–86 (“The commissioner may

transfer any inmate of any of the institutions or facilities of the department to any other such

institution or facility . . . when it appears to the commissioner that the best interests of the inmate

or the other inmates will be served by such action”); Olim v. Wakinekona, 461 U.S. 238, 248

(1983) (holding that prisoners do not have a constitutionally protected right to be confined in any

particular correctional facility or any particular state); but see Wilkinson v. Austin, 545 U.S. 209,

221–22 (2005).

       IV.     Conclusion

       For the foregoing reasons, I deny without prejudice Gulley’s motion for an injunction

ordering his placement in less restrictive housing (doc. no. 35). I deny Gulley’s motion without

prejudice to allow Gulley to re-file his motion to the extent he believes that it seeks to remedy

the Eighth Amendment claim he alleges in this case.



       So ordered.

Dated at Bridgeport, Connecticut, this 9th day of March 2020.



                                                               /s/ STEFAN R. UNDERHILL
                                                               Stefan R. Underhill
                                                               United States District Judge




                                                   4
